Case 4:18-cv-00393-ALM-KPJ Document 426 Filed 04/30/19 Page 1 of 3 PageID #: 10804



                                      UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION


      WORLDVENTURES HOLDINGS, LLC.,                                §
      Et al.                                                       §
                                                                   §
                       Plaintiffs,                                 §
                                                                   §   CIVIL ACTION NO. 4:18-CV-393
      v.                                                           §   JUDGE MAZZANT/JUDGE JOHNSON
                                                                   §
      ARIIX, LLC, et al.,                                          §
                                                                   §
                                                                   §
                       Defendants.                                 §

                                    REPORT AND RECOMMENDATION
                                 OF UNITED STATES MAGISTRATE JUDGE

             Before the Court are the following motions:

             (1) The Joint Motion for Stipulated Dismissal with Prejudice filed by Plaintiffs

  WorldVentures Holdings, LLC and its Affiliates (together, “WorldVentures”) and Defendant

  Daniel Audet (“Audet”) (Dkt. 422);

             (2) The Joint Motion for Stipulated Dismissal with Prejudice filed by WorldVentures and

  Defendant Anthony Fitzgerald (“Fitzgerald”) (Dkt. 423); and

             (3) The Joint Motion for Stipulated Dismissal with Prejudice filed by WorldVentures and

  Defendant Michelle Siddy (“Siddy”) (Dkt. 424).1

             In the Joint Motions (Dkts. 422, 423, 424), the parties seek to dismiss all claims and

  counterclaims between them with prejudice, pursuant to Federal Rule of Civil Procedure

  41(a)(1)(A)(ii), with costs of court, expenses and attorney’s fees be taxed against the party

  incurring same. The Joint Motions (Dkts. 422, 423, 424) have no effect on the claims by Plaintiff



  1
      The Court refers to these three pending Joint Motions for Stipulated Dismissal with Prejudice as “the Joint Motions.”

                                                               1
Case 4:18-cv-00393-ALM-KPJ Document 426 Filed 04/30/19 Page 2 of 3 PageID #: 10805



  WorldVentures, and its Affiliates, against ARIIX, LLC, ARIIX Holdings, LLC, ARIIX

  International, Inc., or Jonathon McPhillip.

         This case was referred to the undersigned pursuant to 28 U.S.C. § 636, the Local Rules of

  Court for the Assignment of Duties to United States Magistrate Judges, and the applicable Referral

  Order, for all pretrial proceedings.

         Federal Rule of Civil Procedure 41(a)(1) provides that a plaintiff may voluntarily dismiss

  a party to an action without court order in one of two ways: (1) a plaintiff may dismiss a party to

  an action under Rule 41(a)(1)(A)(i) by filing “a notice of dismissal before the opposing party

  serves either an answer or a motion for summary judgment.” FED. R. CIV. P. 41(a)(1); or (2) a

  plaintiff may dismiss a party to an action under Rule 41(a)(1)(A)(ii) by filing “a stipulation of

  dismissal signed by all parties who have appeared.” Id. As such, formal court action is not

  necessary in this case. However, the Court finds that in the interest of efficiency, justice, and

  maintaining the clarity of the record, an entry of order of dismissal with prejudice as to Defendants

  Audet, Fitzgerald, and Siddy is appropriate.

                                         RECOMMENDATION

         For the foregoing reasons, the Court therefore recommends that the relief requested in the

  Joint Motions (Dkt. 422, 423, 424) be GRANTED. The Court further recommends that the parties

  bear in full their own costs, expenses, and attorneys’ fees incurred in connection with this

  dismissal. Claims asserted by Plaintiff WorldVentures, and its Affiliates, against the remaining

  defendants are unaffected by the dismissal of Audet, Fitzgerald, and Siddy.

         Within fourteen (14) days after service of the magistrate judge’s report, any party may

  serve and file written objections to the findings and recommendations of the magistrate judge. 28

  U.S.C.A. § 636(b)(1)(C).



                                                   2
    Case 4:18-cv-00393-ALM-KPJ Document 426 Filed 04/30/19 Page 3 of 3 PageID #: 10806



             A party is entitled to a de novo review by the district court of the findings and conclusions

      contained in this report only if specific objections are made, and failure to timely file written

      objections to any proposed findings, conclusions, and recommendations contained in this report

      shall bar an aggrieved party from appellate review of those factual findings and legal conclusions

      accepted by the district court, except on grounds of plain error, provided that the party has been

      served with notice that such consequences will result from a failure to object. Id.; Thomas v. Arn,

.     474 U.S. 140, 148 (1985); Douglass v. United Servs. Auto Ass’n, 79 F.3d 1415, 1417 (5th Cir.

      1996) (en banc), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending the

      time to file objections from ten to fourteen days).

             IT IS SO ORDERED.

              SIGNED this 30th day of April, 2019.

                         .


                                                    ____________________________________
                                                    KIMBERLY C. PRIEST JOHNSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                       3
